Case 6:20-cv-00313-JDK-JDL Document 6 Filed 08/03/20 Page 1 of 2 PageID #: 27




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

ISRAEL HUDGINS, #1649033,                        §
                                                 §
       Petitioner,                               §
                                                 §
v.                                               §          Case No. 6:20-CV-313-JDK-JDL
                                                 §
DIRECTOR TDCJ-CID,                               §
                                                 §
       Respondent.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       This action was referred to United States Magistrate Judge John D. Love pursuant to 28

U.S.C. § 636.    Docket No. 3.      The Report and Recommendation of the Magistrate Judge

(Docket No. 5) recommended that the petition be dismissed with prejudice. It was further

recommended that a certificate of appealability should be denied.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Petitioner did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).


                                                 1
Case 6:20-cv-00313-JDK-JDL Document 6 Filed 08/03/20 Page 2 of 2 PageID #: 28



        Having reviewed the Magistrate Judge’s Report and Recommendations, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 5) as the

findings of this Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 5) is

ADOPTED and that the above-styled civil action is DISMISSED WITH PREJUDICE. All

pending motions are DENIED AS MOOT. A certificate of appealability is DENIED.




      So ordered and signed on this
      Aug 3, 2020




                                               2
